Citation Nr: 0123837	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for a chronic foot 
disability.


(The claims of entitlement to service connection for a 
chronic hip disability, entitlement to service connection for 
a chronic knee disability, and entitlement to service 
connection for a chronic ankle disability are addressed in a 
separate decision.)

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Col. J.M.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1973.  The veteran also had periods of service with 
the Marine Corps Reserves between September 1973 and July 
1995, including periods of active duty for training, inactive 
duty training, and active duty for special work from April 7, 
1989, to April 20, 1989, and from May 10, 1995, to June 9, 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject August 1998 and March 2000 Board remands which sought 
further development of these claims.  

The veteran's claims of entitlement to service connection for 
a chronic hip disability, entitlement to service connection 
for a chronic knee disability, and entitlement to service 
connection for a chronic ankle disability are addressed in a 
separate decision because the veteran has a different 
representative for those claims.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The March 
2000 remand requested an examination and opinion regarding 
the veteran's cervical spine disability.  It does not appear 
that request has been adequately fulfilled.

In addition, during the pendency of the veteran's claims, the 
statutory guidelines for development of claims have been 
amended through the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the subsequently promulgated regulations, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Therefore, the Board finds that the RO should 
develop the veteran's claims consistent with those statutes 
and regulations, to the extent applicable, and provide any 
appropriate notification required.

In addition, the Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran filed a March 2000 notice of 
disagreement to a March 2000 rating decision.  The veteran 
specifically expressed disagreement with the 10 percent 
rating assigned for his lumbar spine disability and with the 
effective date of June 5, 1996, assigned for the grant of 
service connection for that lumbar spine disability.  The 
veteran has not been issued a statement of the case with 
regard to those issues.

It also appears that additional efforts are necessary to 
verify the veteran's periods of service.

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the 
appropriate sources, including the Marine 
Corps Reserve Unit, written verification 
of his service, specifying whether active 
duty for training (ACDUTRA) or inactive 
duty training (INACDUTRA) was involved.  
All available medical records should be 
obtained by contacting the appropriate 
Reserve units directly.  These records 
should be associated with the claims 
folder.  The veteran should be asked to 
identify each Reserve unit of which he 
has been a member during his Reserve 
service.

2.  The RO should take all necessary 
steps to obtain all medical records for 
any period of service.

3.  Following the completion of the 
foregoing, the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a) The examiner should specifically 
state that a review of the veteran's 
medical records and claims folder 
has been conducted.

b) The examiner should state whether 
any chronic cervical spine or foot 
disability was incurred in or 
aggravated during the veteran's 
period of active duty from August 
1968 to September 1973, during any 
period of active duty for training, 
or during his periods of active duty 
for special work from April 7, 1989, 
to April 20, 1989, and from May 10, 
1995, to June 9, 1995.  If the 
answer is in the affirmative, the 
examiner should specify the disease 
or injury and the date of that 
disease or injury or the period of 
active duty or active duty for 
training during which the injury was 
incurred in or aggravated.

c) The examiner should state whether 
the evidence of record shows that 
the veteran manifested arthritis of 
the cervical spine or feet within 
one year of his separation from 
active duty on September 1, 1973.

d) The examiner should state whether 
or not any chronic cervical spine or 
foot disability is proximately due 
to or the result of any disease or 
injury incurred in or aggravated 
during the veteran's period of 
active duty from August 1968 to 
September 1973, during any period of 
active duty for training, or during 
his periods of active duty for 
special work from April 7, 1989, to 
April 20, 1989, and from May 10, 
1995, to June 9, 1995.  If the 
answer is in the affirmative, the 
examiner should specify the disease 
or injury and the date of that 
disease or injury or the period of 
active duty or active duty for 
training during which the injury was 
incurred in or aggravated.

e) The examiner should state whether 
or not any chronic cervical spine or 
foot disability is proximately due 
to or the result of any injury 
incurred in or aggravated during any 
period of inactive duty training 
from September 1973 to July 1995.  
If the answer is in the affirmative, 
the examiner should specify the 
injury and the period or periods of 
inactive duty training during which 
that injury was incurred.

5.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

6.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  In addition, 
the veteran and his representative should 
be issued a statement of the case with 
regard to the issues of entitlement to an 
increased original rating for a lumbar 
spine disability and entitlement to an 
effective date earlier than June 5, 1996, 
for the grant of service connection for a 
lumbar spine disability, and notified of 
his rights and the necessary actions to 
perfect appeals on those issues.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


